Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
As a threshold matter, regarding the general prohibition of Double Patenting rejections in Divisional Applications:
As discussed in section 804.01 of the MPEP, there is generally a prohibition of nonstatutory double patenting rejections if a divisional application is properly filed.  However, if the subsequent application is not technically a divisional application, then the prohibition does not apply.  
MPEP 201.06 discusses that a divisional application is a later filed application for an independent or distinct invention, that is carved out of a parent nonprovisional application.  
Here, the previous parent application was 16/876403 (now patent 11396958).  In that case a restriction was mailed on 6/18/2021 requiring an election of species between Species 1-4.  In a response filed 6/25/2021, Applicant elected without traverse Species 1, Figures 4-7, 9 and 11.  Notably, original claims 1-14 were withdrawn as being non-elected because those claims specifically recited subject matter drawn to “at least two pairs of fingers” which read on a non-elected species. 
In the instant case, Applicant has filed claims that do not specifically read on any of the non-elected species 2-4 (of the restriction from 16/876403 mailed on 6/18/2021).  Rather, the instant and pending claims read on the embodiment of Species 1 (figures 4-7, 9 and 11) because the claims are drawn to subject matter that recites “two fingers extending into the interior” rather than at least two pairs of fingers.  As a result, the instant application is not a divisional but rather a continuation and the prohibition of a double patenting rejection does not apply because the instant application does not claim an independent or distinct invention from that of parent application 16/876403.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,396,958 (Patent ‘958).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are found in the cited patent, with merely minor changes to wording and form.
Regarding Claim 1:  All the limitations of the instant application’s Claim 1 are included in Claim 1 Patent 958.  Specifically, Claim 1 of the instant application recites, a mounting panel with a hole, two side walls attached to the mounting panel, two base segments, two locking arms and two fingers extending into the interior of the device from a respective base segment.  
Similarly, Patent ‘958 recites first, second and third panels with the second panel having a hole, first and second base segments, first and second locking arms, and first and second cantilevered fingers where the first finger extends from the first base segment into the interior and the second finger extends from the second base segment into the interior.   
Although the two claims use slightly different wording, all of the elements of Claim 1 of the instant application are found within Claim 1 of Patent 958.  Claim 1 of the instant application is merely broader than that of Patent 958.  As such, Claim 1 of Patent 958 includes all the limitations of instant Claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is drafted in such a way where it is unclear whether it is a dependent claim or an independent claim.  The invention of Claim 1 is drawn to a device, rather than a combination.  Claim 7 appears to depend from Claim 1 but attempts to bring in a cable hanger to make the claimed invention a combination claim.  This is unclear because the claim set Claim 1 is a device claim set and cannot be expanded to include combinations elements using dependent claims without suffering from clarity and indefinite issues.  Applicant should make Claim 7 and intendent combination claim and properly claim the elements the applicant regards as their combination invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2011/0226913 to Feige (Feige). 

    PNG
    media_image1.png
    662
    540
    media_image1.png
    Greyscale

Regarding Claim 1:  Feige discloses device for assisting in the mounting of cables. comprising: a mounting panel (See Annotated Fig. A), the mounting panel including a mounting hole (See Annotated Fig. A): two side walls(See Annotated Fig. A) each side wall being attached to an opposite edge (See Annotated Fig. A) of the mounting panel; two base segments (See Annotated Fig. A), each base segment attached to an edge (See Annotated Fig. A) of a respective side wall opposite the mounting panel, each base segment being generally parallel with the mounting panel; wherein the mounting panel, the side walls and the base segments define an interior (See Annotated Fig. A) of the device; two locking arms (See Annotated Fig. A), each locking arm extending from an edge of a respective base segment in a direction away from the mounting panel: the device further comprising two fingers (See Annotated Fig. A) extending into the interior of the device from a respective base segment (See para. 0059 explaining in detail that the fingers can extend from the base segments in the region of the respective engaging elements 7), the fingers being configured to cooperate to grasp a cable.
Regarding Claim 2:  Feige discloses a device defined in Claim 1. wherein each of the locking arm includes a locking feature (See Annotated Fig. A), the locking arms extending generally parallel to each other and defining a gap (See Annotated Fig. A) therebetween.
Regarding Claim 3:  Feige discloses a device defined in Claim 2, wherein the device can be deflected from a relaxed state to a deflected state by forcing the locking arms (See Annotated Fig. A) toward each other; and wherein in the deflected state the device may be mounted to a mounting structure. with the locking arms inserted through a hole in the mounting structure and exerting outward pressure on edges of the hole, and the locking features (See Annotated Fig. A) maintaining the device in a mounted position on the mounting structure.
Regarding Claim 4:  Feige discloses a device defined in Claim 1 wherein the device is formed as a monolithic component.  (See generally Figure 4)
Regarding Claim 5:  Feige discloses a device defined in Claim 4, formed of a metallic material.  (See para. 0042 last line)
Regarding Claim 6:  Feige discloses a device defined in Claim 2, wherein the locking arms (See Annotated Fig. A) and locking features (See Annotated Fig. A) are configured for insertion into a nominal ¾ inch diameter hole in the mounting structure.  Notably, the nominal sized hole is not positively claimed.  Rather the arms and locking features are simply configured to be inserted in such a hole.  Here the locking arms extend away from the base and the locking features are positioned to engage and lock with the structural elements that define the edge of a hole.  As such, the locking arms and locking features of Feige “are configured” for insertion into a hole. 
Regarding Claim 7:  Feige discloses a device defined in Claim 1 in combination with a cable hanger (See Figure 11) mounted in the mounting hole of the base.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feige.
Regarding Claim 8:  This claim recites a ¾ inch nominal diameter of the mounting hole and generally such limitations are not patentable because Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”1  
Here, Feige discloses and teaches an adaptor that has a mounting hole having some diameter.  Applicant has not disclosed that having dimensions different than the claimed dimensions would cause an adapter to perform differently than other dimensions.  The claimed device with its specific sizes and dimensions would not perform differently than the prior art device.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Feige by having holes in the mounting panel of ¾ inch diameter to enable to device to couple to other known and standard nominal cable holders.
Allowable Subject Matter
Claims 10-14 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The most relevant prior art of record is used in this rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)(A).